In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-19-00191-CR

HERNAN VELAZQUEZ-MAZARIEGOS,             §    On Appeal from
Appellant
                                         §    County Criminal Court No. 5

                                         §    of Denton County (CR-2017-03236-E)

V.                                       §    August 22, 2019

                                         §    Opinion by Justice Gabriel

THE STATE OF TEXAS                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                       Justice Lee Gabriel